Citation Nr: 0619064	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  03-19 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of 
rheumatic fever, to include rheumatoid arthritis.

2.  Entitlement to service connection for obstructive 
hypopnea and apnea.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
February 1953 to February 1955.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In November 2004, a hearing before the undersigned Acting 
Veterans Law Judge was held at the RO.  A transcript of this 
hearing is of record.  During the November 2004 hearing, the 
veteran submitted additional evidence that has not been 
reviewed by the RO.  The Board notes, however, that the 
veteran waived RO consideration of the additional evidence, 
permitting the Board to consider such records in the first 
instance.  See 38 C.F.R. § 20.1304(c) (effective October 4, 
2004).  Hence, the issues on appeal will be considered on the 
basis of the current record.

In statements made during the November 2004 travel Board 
hearing, the veteran raised the issue of entitlement to 
service connection for joint disability, other than residuals 
of rheumatic fever.  Since this issue has not been developed 
for appellate review, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  By decision dated in May 1994, the Board denied service 
connection for residuals of rheumatic fever, to include 
rheumatoid arthritis and rheumatic heart disease.  

2.  Evidence received since the May 1994 Board decision is 
either cumulative to, or redundant of, the evidence 
previously of record.

3.  Obstructive hypopnea and apnea were not present in 
service or manifested for many years thereafter and is not 
shown to be otherwise related to service.


CONCLUSIONS OF LAW


1.  New and material evidence has not been received, and the 
claim seeking service connection for the residuals of 
rheumatic fever, to include rheumatoid arthritis, may not be 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.156(a) (2005).

2.  Obstructive hypopnea and apnea were not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  An October 2002 
letter (prior to the rating appealed) from the RO explained 
what the evidence needed to show to substantiate the claims.  
It also explained that VA would make reasonable efforts to 
help him obtain evidence necessary to support his claim, 
including medical records, employment records or records from 
other federal agencies but that it was ultimately his 
responsibility to ensure that records were received by VA.  
While this letter did not advise the veteran verbatim to 
submit everything he had pertinent to the claim, it explained 
the type of evidence necessary to substantiate the claim and 
asked him to submit any such evidence.  This was equivalent 
to advising him to submit everything in his possession 
pertinent to the claim.  While this notice letter incorrectly 
asked the veteran to submit any evidence by October 24, 2002, 
the veteran was not prejudiced by this request as he was able 
to and did submit evidence beyond this time-frame and the RO 
did not issue its initial rating decision until December 
2002.  The December 2002 rating decision and a May 2003 
statement of the case provided the text of applicable 
regulations and explained what the evidence showed and why 
the claims were denied.  Although the veteran was not 
provided notice regarding criteria for rating the 
disabilities at issue and effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)), such 
notice would only be relevant if the benefit sought was being 
granted. 

Regarding the duty to assist, the RO has obtained the 
veteran's available service medical records and post-service 
treatment records.  (The RO attempted to obtain a complete 
copy of the veteran's service medical records, but an August 
2003 response to an inquiry for those records indicates that 
they were destroyed in a 1973 fire at the National Personnel 
Records Center.  The only service medical record on file is 
that of the veteran's separation examination in 1955.  The 
Board notes that in a case where the service medical records 
are presumed destroyed, VA has a heightened obligation to 
explain its findings and conclusions, and to consider the 
benefit-of-the-doubt rule. O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).)  

The Board has also considered whether a VA medical 
examination is necessary for proper adjudication of the 
veteran's claim for service connection.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In 
the instant case, the evidence does not establish that the 
veteran was diagnosed with obstructive hypopnea and apnea in 
service or that the veteran currently has obstructive 
hypopnea and apnea related to service.  Consequently, a VA 
examination is not necessary.  

Legal Criteria

Generally, a claim which has been denied in a decision of the 
Board may not thereafter be reopened and allowed based on the 
same record.  38 U.S.C.A. § 7104(b).  However, under 38 
U.S.C.A. § 5108, if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service."  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish...the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  To deny a claim on its merits, the 
evidence must also preponderate against the claim.  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

I.  New and Material Evidence Claim 

The veteran served on active duty from December 1953 to 
February 1955.  The only available service medical record, a 
February 1955 service separation examination report, notes no 
record of treatment for rheumatic fever and no reference to 
joint pain.  The veteran was found to be in good condition, 
with no relevant abnormalities noted.

An August 1990 VA examination report notes a history of 
rheumatic fever as provided by the veteran .  The VA examiner 
noted that there was no evidence of residual disability 
related to rheumatic fever, and that while a positive 
rheumatoid factor was found, there was no additional evidence 
of rheumatoid arthritis and the positive rheumatoid factor 
was unrelated to the history of rheumatic fever.  The 
diagnosis was arthralgia of the knees, fingers and ankles.  

Lay statements from D. R. and C. P. were received at the RO 
in November 1990.  D. R. noted that he lived directly across 
the street from the veteran at Fort Bliss from May 1953 to 
July 1953, that the veteran experienced a "great amount of 
sickness" during this time period.  He further stated that 
the Army doctors told the veteran he had rheumatic fever.  C. 
P. stated that the veteran was hospitalized at Valley Forge 
Naval Hospital in 1954 for the removal of his tonsils.  

Treatment reports from Dr. Stockton dated from 1982 to 1991 
refer to a September 1982 injury and show that the veteran 
was treated for various complaints, including shoulder pain, 
neck pain and swollen joints.  He was diagnosed with cervical 
disc disease.  It was also noted that the veteran had a 
positive rheumatoid arthritis test.

At a hearing before a hearing officer in February 1992, the 
veteran testified that he began having pain in his feet, 
ankles and knees during basic training.  He stated that he 
was diagnosed with rheumatic fever and treated at Valley 
Forge Army Hospital from October 1954 to December 1954.  He 
maintained that he had a current diagnosis of rheumatoid 
arthritis, a residual of his in-service rheumatic fever.

By decision dated in May 1994, the Board denied service 
connection for residuals of rheumatic fever.  The Board note, 
in pertinent part, that the medical evidence of record did 
not show that the veteran had rheumatic fever during service 
with resultant residuals, to include rheumatoid arthritis.  
That decision is final.  See 38 U.S.C.A. § 7104(b).

Evidence received since the May 1994 Board decision includes: 
a transcript of a November 2004 travel Board hearing, wherein 
the veteran contended essentially that his in-service joint 
problems were diagnosed as rheumatic fever and these symptoms 
persist to this day; a private treatment record dated in 
September 1999, which notes a diagnosis of a sleep disorder; 
and an October 2004 statement from the veteran's private 
physician, which notes the veteran's ongoing problems of 
joint pain and arthritis, and a history (as reported by the 
veteran) of hospitalization for joint pain during service.

With regard to the private medical records, none of this 
evidence tends to show the presence of residuals of rheumatic 
fever related to the veteran's military service.  The 
September 1999 treatment record pertains to disabilities not 
herein at issue.  The October 2004 private physician 
statement is essentially duplicative of the evidence 
previously of record in that it notes the veteran's current 
treatment for joint pain, but does not demonstrate that a 
current joint disability is related to in-service rheumatic 
fever.  As none of the medical evidence submitted since May 
1994 relates (positively) to an unestablished fact necessary 
to substantiate the veteran's he appellant's claim or raises 
a reasonable possibility of substantiating her claim, it 
cannot serve to reopen the claim.

Regarding testimony presented at the October 2004 Travel 
Board hearing, no medical or other competent evidence was 
submitted to support the veteran's argument.  He is a 
layperson, and lacks the medical training and expertise to 
render a competent opinion on a matter such as the 
relationship between a current disability and his military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Under these circumstances, the Board must conclude that as 
new and material evidence has not been received, and that the 
criteria for reopening the claim seeking service connection 
for residuals of rheumatic fever, to include rheumatoid 
arthritis, are not met.



II.  Service Connection Claim 

The veteran is also claiming service connection for 
obstructive hypopnea and apnea.  The veteran contends that he 
began experiencing breathing problems during service.

In the November 2004 hearing before the Board, the veteran 
stated that he sometimes experiences pain with breathing.  He 
also testified that he has sleep apnea.  He stated that both 
of these conditions began in service but that he did not 
report them at that time.  The Board notes that there are no 
reports of breathing problems in the 1955 separation 
examination report.

VA and private medical records from 1990 and 1999 show that 
the veteran has complained of chest pain associated with 
breathing as well as sleep-related breathing difficulties.  
In September 1999, the veteran was seen at Hillcrest Baptist 
Medical Center for treatment of sleep apnea.  He complained 
of snoring and gasping for air while asleep.  The physician 
diagnosed sleep apnea but did not relate the condition to 
service.  In a VA compensation and pension examination in 
1990, the veteran described having sharp, shooting pains in 
his chest.  The VA physician opined that the veteran had 
pleurisy.  The physician did not relate the condition to 
service.  Again, no medical opinion or other competent 
medical evidence to support the veteran's assertions has been 
provided.

The Board notes that the veteran's assertions and testimony 
alone are insufficient to support a grant of service 
connection.  It is undisputed that a lay person is competent 
to offer evidence as to facts within his personal knowledge, 
such as the occurrence of an in-service injury, or symptoms.  
However, without the appropriate medical training or 
expertise, a lay person is not competent to render an opinion 
on a medical matter, such as, in this case, the etiology of 
the disabilities.  See Espiritu, supra.  Hence, any lay 
assertions in this regard have no probative value.

Accordingly, the Board concludes that service connection is 
not warranted for obstructive hypopnea and apnea. 


ORDER

The appeal seeking to reopen a claim of service connection 
for residuals of rheumatic fever, to include rheumatoid 
arthritis, is denied.

Service connection for obstructive hypopnea and apnea is 
denied.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


